Citation Nr: 0310267	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-12 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of right total knee replacement.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976 and from July 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In December 1997 the Board remanded this issue for additional 
development.  The veteran was accorded an examination for 
disability evaluation purposes in January 1999.  In April 
2000 the veteran was hospitalized and underwent revision of 
the previous total right knee replacement.  The RO held that 
this was the equivalent of prosthetic replacement of the knee 
joint warranting a total evaluation for one year.  A 100 
percent rating was assigned for the right total knee 
arthroplasty from April 2000 to June 2001, when the rating 
was reduced to 30 percent.  In October 2002, the RO returned 
the case to the Board.

The Board determined that further development was required to 
properly evaluated the veteran's right knee disability.  The 
Board undertook additional development with regard to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2)).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  Additional VA medical records were 
obtained and the veteran was accorded an examination in March 
2003 to determine the severity of his right knee disability. 

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver from the appellant of his 
or her right to have this new evidence initially considered 
by the RO.  No waiver has been obtained in this case.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.

Because of the above-referenced court decision, a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should readjudicate the 
veteran's claim for a rating in excess of 
30 percent for his right knee disability 
taking into consideration the evidence 
added to the record since the Supplemental 
Statement of the Case (SSOC) dated in July 
2002.  

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


